

	

		II

		Calendar No. 234

		109th CONGRESS

		1st Session

		S. 1871

		IN THE SENATE OF THE UNITED STATES

		

			October 17, 2005

			Ms. Collins, from the

			 Committee on Homeland Security and

			 Governmental Affairs, reported the following original bill;

			 which was read twice and placed on the calendar

		

		A BILL

		To repeal the increased micropurchase

		  threshold.

	

	

		1.Repeal of increase in

			 micro-purchase thresholdSection 101 of the Second Emergency

			 Supplemental Appropriations Act to Meet Immediate Needs Arising From the

			 Consequences of Hurricane Katrina, 2005 (Public Law 109–62; 119 Stat. 1992) is

			 repealed.

		

	

		October 17, 2005

		 Read twice and placed on the calendar

	

